DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The grounds of rejection set forth below for claims 14-20 are the same as those set forth in the previous Office action mailed on Apr. 16, 2021. For this reason, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 103

Claims 14-18 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over CN 103172981 A (herein “Chen”) in view of US Patent Application Publication No. 2013/0018125 A1 (herein “Matsuo”). A computer-generated English translation of Chen was attached to the Office action mailed on Apr. 16, 2021 and is referred to herein.
As to claims 14 and 20: Chen describes degradable polymer compositions for synthetic fibers (see p. 5, ll. 13-14 of the translation). Chen discloses that the polymer 
It is evident from Chen’s disclosure regarding metal salts that the disclosed metals include nickel and that the organic moiety includes the presently recited anions. Chen does not specifically disclose a composition comprising polystyrene and one of the presently recited nickel salts.
Matsuo describes degradation promoters for resins (see the abstract and ¶ [0001]). The degradation promoters include an oxidative degradation agent such as carboxylic acid metal salts which can be used singly or in a combination of two or more (see ¶ [0033]). As the carboxylic acid metal salt used, metal salts of aliphatic carboxylic acids are preferably, and metal stearate is more preferably. Examples of the metal atom include several metals, including nickel (see ¶ [0034]).
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B). In the present case, it is evident from the disclosures in Chen and Matsuo that the prior art contained a composition which differs from the claimed compositions by the substitution of nickel salts for the corresponding 
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have substituted the nickel salts suggested by Chen and Matsuo for the other salts taught by Chen, thereby arriving at the presently claimed invention.
As to claims 15 and 16: Chen further discloses amounts of the metal ions within the presently recited ranges (see p. 7, ll. 32-33 of the translation).
As to claim 17: Chen further discloses amounts of antioxidant within the presently recited ranges (see p. 8, ll. 20-23 of the translation).
As to claim 18: Chen further discloses the preparation of the compositions in the form of a masterbatch (see p. 7, ll. 28-29 of the translation).

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Chen and Matsuo and further in view of US Patent Application Publication No. 2004/0254332 A1 (herein “Hayes”).
As to claim 19: The discussion set forth above regarding Chen and Matsuo with respect to base claim 14 is incorporated here by reference. As set forth above, Chen and 
Hayes describes articles of aliphatic-aromatic polyetherester compositions (see the abstract). Hayes discloses that films of the polymers may be formed by extrusion, and that different kinds of dies can be used to produce different products, such as strips from slot dies, and that in this manner films of different widths and thickness can be produced (see ¶ [0061]). In light of Hayes, it is evident that one of ordinary skill in the art would have been apprised of the means of making films of different widths and thickness by using different dies, including the production of strips by using a slot die. One of ordinary skill and creativity in the art would have merely exercised ordinary creativity by making Chen’s compositions with any desired width and thickness, including a strip, by using a slot die with Chen’s extruder. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made Chen’s compositions using a slot die with the extruder, thereby arriving at the presently claimed invention.


Response to Arguments

		
Applicant's arguments filed Jul. 12, 2021 (herein “Remarks”) the accompanying two Declarations under rule 132 have been fully considered but they are not persuasive.
The two Declarations appear to be identical except for the signing inventor on each. The Declarations present a comparison among a reproduction of Chen’s example 4 and an example of the present invention to support an assertion of unexpected results. For the following reasons, the evidence presented in the Declarations does not outweigh the prima facie case of obviousness.

Allegations of unexpected results must be supported by evidence that is commensurate in scope with the claimed invention. MPEP 716.02(d). In the present case, the evidence in the Declarations are not adequately commensurate in scope with the claimed invention for the following reasons.
The Declarations include an example of the present invention which includes the compound nickel stearate. In contrast, the claims encompass six nickel compounds (one of which is nickel stearate). No evidence has been presented that is drawn to the remaining five compounds that are recited in the claims.
The example in the Declarations includes the compound zinc naphthenate. In contrast, the claims require a generic second transition metal salt, but the claims do not recite any specific second transition metal salt, including the exemplified compound zinc naphthenate. The claims are thus substantially broader with respect to the second 

Allegations of unexpected results must be supported by evidence that establishes that the differences in results are in fact unexpected. MPEP 716.02(b). For the following two reasons, the evidence presented in the Declarations do not adequately establish that the results are in fact unexpected.
As set forth in the rejection, Chen describes several metals and anions as components of the transition metal salts. The evidence in the Declarations does not establish that one of ordinary skill in the art would have had an expectation that the various metal salts within the scope of Chen (including the two metal salts cobalt naphthenate and nickel stearate that are exemplified in the Declarations) would cause polymer degradation to the same extent or at the same rate as one another. Thus, while the example in the Declarations arguably shows a difference in polymer degradation among the two exemplified metal salts cobalt naphthenate and nickel stearate, it has not been established that the presence of a difference in the degradation behavior among cobalt naphthenate and nickel stearate is different from what would have been expected (that is, an unexpected difference). In other words, one of ordinary skill in the art may have a reasonable expectation that different metal salts would cause polymer degradation to different extents or at different rates from one another; thus, the showing of a mere difference among two metal salts does not establish that one metal salt is materially different from what would have been expected of the group of metal salts as a whole that is disclosed by Chen.
The second reason is that the polymers described in the Declaration have different molecular weights prior to their UV treatment. If the polymers used in the two examples are different from one another, then the differences in their degradation cannot, without more, be attributed solely to the different metal salts mixed therewith.

The rejections that were set forth in the preceding Office action have been maintained above in paragraphs 5-16.

Conclusion

This action is properly final because the claims are rejected on the same grounds as set forth in the previous Office Action mailed on Apr. 16, 2021. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764